DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9, 11-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aida (JP 09-139467) in view of Yaoi et al. (US 6239639).
As to claim 1, Aida’s figures 2 and 4 show a circuit comprising: a master latch (M-LAT) configured to latch an input data signal and to output a data latch signal based on a master clock signal (K1); a slave latch (S-LAT) coupled to the master latch and configured to generate an output data signal based on a slave latch clock signal (K2) and the data latch signal.  The figures fail to show the detail of the Master latch and the Slave latch circuits.  However, Yaoi et al.’s figure 10 shows a flip flop circuit having master and slave latches.  It would have been obvious to one having ordinary skill in the art use Yaoi et al.’s flip flop for Aida’s flip flop for the purpose of saving space and cost and providing more precise latched signal.  Therefore, the modified Aida’s figure 2 further shows that the master latch operating based on at least two master clocks signals, wherein the at least two master clock signals include a master clock 
As to claim 2, the figures show that the master clock signal and the slave clock signal being different clock signals facilitate a positive timing margin between an inverted slave clock signal and the data latch signal.
As to claim 4, Aida’s figures fail show that the skewed clock circuit comprises a first inverter configured to invert the clock signal.  However, inverter used as a signal buffer is well known in the art.  One skilled in the art would have realized that clock signal can be generated by any circuit.  It would have been obvious to one having ordinary skill in the art to use an inverter to provide input clock for Aida’s CK for the purpose of providing low noise clock signal.  Thus, the modified Aida’s figures show an inverter (that provides CK) configured to invert the clock signal (input of the inverter); a NAND gate (G1) coupled to the first inverter, the NAND gate (or further includes DLY1) configured to compare the inverted clock signal with the slave clock signal and generate an inverted master clock signal; a second inverter (INV2) coupled between the NAND gate and the master latch, the second inverter configured to invert the inverted master clock signal and generate the master clock signal; a NOR gate (It is known that logic AND gate having two inverters coupled to its input is equivalent to a logic NOR gate.  Thus, circuit formed by INV1, G2 and the last inverter in DLY2 is equivalent to a NOR gate having output coupled in 
As to claim 5, the modified Aida’s figures show that the skewed clock circuit generates an inverted master clock signal that is provided to the master latch and wherein the master latch (Yaoi et al.’s 61) comprises: a first transmission gate (Yaoi’s 35) controlled by the master clock signal, the first transmission gate configured to operate as a closed switch when the master clock signal is a logic high and output the input data signal; and a first inverter coupled to the first transmission gate (36), the first inverter configured to invert the input data signal and output the data latch signal.
As to claim 6, the modified Aida et al.’s figures show that the master latch further comprises: a second inverter (Yaoi’s 37) coupled to the first inverter, the second inverter configured to invert the data latch signal and output an inverted data latch signal; and a second transmission gate (Yaoi’s 38) controlled by the inverted master clock signal, the second transmission gate configured to operate as a closed switch when the inverted master clock signal is a logic high and pass through the inverted data latch signal.
As to claim 7, the modified Aida et al.’s figures show that the skewed clock circuit generates an inverted slave clock signal that is provided to the slave latch and wherein the slave latch comprises: a first transmission gate (Yaoi’s 39) controlled by the inverted slave clock signal, the first transmission gate configured to operate as a closed switch when the inverted slave clock signal is a logic high and output 
As to claim 8, the modified Aida et al.’s figures show that the slave latch further comprises: a second inverter (Yaoi’s 41) coupled to the first inverter, the second inverter configured to invert the output data signal and output an inverted output data signal; and a second transmission gate (Yaoi’s 42) controlled by the slave clock signal, the second transmission gate configured to operate as a closed switch when the slave clock signal is a logic high and pass through the inverted output data signal to the first inverter.
Claims 9, 11-16 and 18-20 recite similar limitations of claims above.  Therefore, they are rejected for the same reasons.

Claim 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aida (JP 09-139467) in view of Yaoi et al. (US 6239639) and Shindo (JP 03-277010).
As to claim 3, the modified Aida’s figure fails to show that the NOR gate generates the master clock signal and the NAND gate generates the slave clock signal.  However, Shido’s figure 3 shows a similar circuit that its skewed clock circuit comprises an equivalent NOR gate (I21, G21 and inverted output of G22) generating its master clock and NAND gate G22 generating its slave clock.  Therefore, it would have been obvious to one having ordinary skill in the art to use Aida’s NOR gate to provide the master clock signal and Aida’s NAND gate to provide the slave clock for the purpose of achieving optimum desired output pulse.    
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-QUAN TRA whose telephone number is (571)272-1755.  The examiner can normally be reached on Mon-Fri from 8:00 A.M.-5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUAN TRA/

Art Unit 2842